Title: To Thomas Jefferson from William Stephens Smith, 22 September 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London Septr. 22d. 1786.

I had the honor of addressing you on the 18th. inst. in answer to your favor of the 9th. of August, since which I have received yours of the 13th. inst. Mr. A. returned here on the 7th. or 8th. He took up the subject on which you impatiently wait an answer on his arrival, a short letter on which, you must have received before this. However he is still thinking on it, and you will hear more from him soon. I wish you much satisfaction on your tour to the south, and shall make the communication to Mr. P. which you wish.
I have delivered the Letter to Stockdale, visited Lackington, and having got all the books agreable to your list, which he had, sent them to Stockdale to be packed by him, with others which he was to procure, and forward by the Dilligence to your address. The list of the Books, I will send by some private hand, as the funds are low the expence of postage will be saved.
A few sett of Ramsay’s History will be sent by the Dilligence and orders forwarded to Ostend to have the others put in such a channel that they may reach you. As yet there are no very striking symptoms that your order from Mr. Grand, on M. Tessier will fall short of its object. If it should, I have a little Credit here yet, thank God, which shall always be at your service.
The Taylor is very busy, already, and your breeches and waistcoats shall be forwarded in the manner you point out. The engraver shall be hurried three times a week, and nothing left undone, that is in my power to forward your wishes. Apropos, I have spoke to Faden about the 12 sheet map, and made arrangements for its being engraved, reserving the number of Copies for you which you requested. The sooner you forward it the better.
You mention Trumbull having left you 3 day’s before the date of yours. Where is he? He has not yet made his appearance here. I hope he is not lost in the storm which raged the last week. In your Letter of the ninth of August you request me to send three ream of copying paper and a proportionable supply of ink-powder. Do you mean, in addition to the 3 ream sent with the Press? I observe by Woodmason’s account the paper sent is folio paper. Is this such  as you wish? Mr. Lackington sent a Catalogue to me addressed to Mr. Madison of Virginia, and I forwarded it by the last Ship.—I have no letters from America lately, and the newspapers are scarcely worth perusing.—Mrs. Smith desires her compliments. As the King of P. is dead, the affairs of Holland undecided, and So. A. very distant from us, and the falls of the Missisipi do not interrupt our slumbers, and our scalps are, pro tem., perfectly safe, I won’t bore you on any of these Subjects. But I shall embrace every opportunity of assuring you with what respect I am Dr. Sir. Your most Obedient Humble Servt.,

W. S. Smith

